UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6024



QUENTIN MCLEAN,

                                            Plaintiff - Appellant,

          versus


BENJAMIN N.A. KENDRICK, in his individual and
official and judiciary capacity as circuit
court judge, Arlington County; ABIGAL FELLOWS,
in her capacity as complainant who partici-
pated in joint activity with the state or its
agents of Arlington County; JANELL M. WOLFE,
in her individual and official capacity as a
public defender with Arlington County; BARBARA
WALKER, in her individual and official capac-
ity as Deputy Commonwealth Attorney of Arling-
ton County; JANE MORRIS, in her individual and
official capacity as a detective of police
department of Arlington County; JOHN DOE, that
have not been indicated are unknown to the
plaintiff at this time but reserve the right
to amend this suit to include those persons
unknown at first opportunity; JANE DOE, that
have not been indicated are unknown to the
plaintiff at this time but reserve the right
to amend this suit to include those persons
unknown at first opportunity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-1302-2)
Submitted:   May 25, 1999                     Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Quentin McLean appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.      We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See McLean v. Kendrick, No. CA-98-1302-2 (E.D. Va.

Nov. 30, 1998).*      We deny McLean’s motion for appointment of coun-

sel.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




       *
       Although the district court’s order is marked as “filed” on
November 25, 1998, the district court’s records show that it was
entered on the docket sheet on November 30, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                    3